DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Response to Amendment
Receipt of Applicant’s Amendment, filed 01/19/2021, is acknowledged.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities: the term “machine leaning” contains a typographical error (i.e., leaning should be learning).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 10-13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker; David (“Tucker”) US 20150242397 A1 in view of Juneja; Sandeep Rajendra et al. (“Juneja”) US 20180285391 A1.

Tucker teaches A system that generates data logic to transform data from a legacy system to a target system, the system comprising: 
a database interface that receives data from one or more legacy systems as the system incorporates a Graphical User Interface (GUI)-based application that can connect to available legacy JDBC ([0012, 0015-drag and drop] and Fig. 1, element 34); 
For each table in the existing legacy database system (12), using database connection data provided by the client (Step 102A in FIG. 5), the system connects to the legacy database (12) that is to be migrated ([0043 and 0044]);
an interactive user interface that communicates with a user a Graphical User Interface (GUI)-based application that can connect to available legacy JDBC or ODBC databases ([0012 and 0010]);
The analyst can also specify which legacy data fields should be migrated to which of these new enterprise data containers by dragging and dropping fields from the legacy databases onto the new data containers ([0015 and 0016]); and 
a computer server comprising a programmed computer processor, coupled to the database interface and the interactive user interface, configured to perform the steps of (Fig. 1, element 32):
identifying, via the interactive user interface, an input comprising a source link, a target attribute and one or more parameters relating to the target attribute or a source identified by the source link as For each table in the existing legacy database system (12), using database connection data provided by the client (Step 102A in FIG. 5), the system connects to the legacy database (12) (i.e., source link) that is to be migrated [0043]. An analyst may drag a legacy database field from the legacy tree and drop it on an enterprise business object (i.e., parameter relating to the target attribute) or an attribute within an enterprise business object, thus indicating the desired data migration of that legacy database field into the target enterprise database architecture ([0017, 0043, and 0044]); 
automatically selecting an algorithm based on the target attribute and the one or more parameters as A set of standard transformations between underlying data types is typically created in the metadata database. If a default transform fits the legacy and target data-types, the transform is assumed as the default (i.e., automatically selecting). If no default transform is available, the analyst must define a new transformation algorithm or acknowledge that no transformation currently exists and must be created before the data may be migrated [0017].
The system uses the defined data migration/transformation information along with the data specifications it has extracted from the legacy databases, and the enterprise data containers the analyst has designed, to copy data from the legacy systems 
extracting, via the database interface, one or more datasets from the one or more legacy systems using the source link as Next, the metadata for the legacy database system (12) is extracted (Step 102). For each table in the existing legacy database system (12), using database connection data provided by the client (Step 102A in FIG. 5), the system connects to the legacy database (12) (i.e., source link) that is to be migrated. (Step 102B), and extracts the metadata for the connected table (Step 102C) and places the schema information into a metadata database (34) for use during the analysis phases, as discussed below. (Step 102D) [0043]; 
formatting, via the computer server, the one or more datasetsAn example of such a transformation includes a transformation of one representation of an enumerated data type (e.g., 1/2 for Male/Female) to another representation (e.g., "M" and "F") [0040];
In the legacy databases (12), these fields may be different sizes (e.g., city may be 17 bytes in one system and 21 bytes in another) ([0054 and 0056]).
identifying, via the computer server, one or more correlated features associated with the target attribute as The purpose of gathering documentation is to capture terminology (Step 100B), and, where possible, identify ; 
a Systems Integration Tool (SIT), where they are tracked by name, and associated with major business process areas. (Step 104B). Information systems that are integration targets or which exchange data with integration or migration targets are associated with documents and business processes [0044].
generating one or more recommended factors that impact the target attribute as To facilitate understanding of the data, the analyst is presented with a sample data screen where a subset of records is displayed for a legacy data table. (Step 108A in FIG. 7). The data analyst examines a sample of data values to better understand the data element. (Step 108B)... (Step 108C). The sample data grid allows the data analyst to automatically generate enumerations for fields with a limited number of discrete possible data values, enhancing data quality and normalization of the target database [0048];
 generating a target mapping model Once the initial model is created, source code for creating the underlying business objects and SQL source code for storing data can be created, allowing application developers to begin working on implementation of the enterprise system (Step 110D) [0049];
As attributes are created, the data analyst will typically use the legacy metadata available to assist in determining appropriate data typing of attributes. (Step 110C). In the most common case, the data type of the legacy field (18) to be migrated will remain the same when represented as an attribute (24) of a business object (22). For example, a person's last name may be stored in a 20 byte character string in the legacy database (12). It is reasonable, then, for the "last name" attribute (24) of the Person business object (22) to be defined as a 20 byte character string. However, the design of the business objects is a mutable model of the current understanding of the target data requirements as explicated by clients, systems analysts, and data analysts. It may be determined later in the migration process that it would be more appropriate to expand the "last name" attribute of the Person business object to 30 bytes[0049]; and 
automatically generating a The final step of the mapping phase (P3) is to create the extract-transform-load (ETL) script (i.e., code), (Step 120), which will be used to migrate data from the legacy database systems (12) to the enterprise database (20). The ETL is also known as the migration script (26). When the iteratively .
Tucker does not explicitly teach the steps of:
a communication network; 
formatting, via the computer server, the one or more datasets for a machine learning analysis; 
receiving user feedback one the one or more recommended factors, wherein the feedback comprises acceptance or rejection of one or more of the recommended factors as well as addition of one or more additional factors; 
generating a target mapping model using the selected algorithm based on the one or more recommended factors and user feedback; and
a pseudo code;
Juneja; however, teaches the steps of:
a communication network as Data transmission network 100 may also include computing environment 114 ([0052] and Fig. 1, elements 108 and 116).
formatting, via the computer server, the one or more datasets for a machine learning analysis as The training data can be used in its raw form for training a machine-learning model or pre-processed into another form (i.e., format data), which can then be used for training the machine-learning model [0147].

generating one or more recommended factors that impact the target attribute as The standard may represent a collection of recommended names 
for domain variables pertaining to data associated with each respective domain ([0184]);
FIG. 19C depicts a mapping review interface 1912 showing the mappings generated by the auto- or smart-mapping procedures. A checkbox 1914 allows a user to apply or ignore the recommended mapping. Those mappings that are selected for application may be reflected in a table to domain mappings interface 1916 [0206]; 
receiving user feedback one the one or more recommended factors, wherein the feedback comprises acceptance or rejection of one or more of the recommended factors as well as addition of one or more additional factors as A checkbox 1914 allows a user to apply or ignore (i.e., acceptance or rejection)  the recommended mapping. Those mappings that are selected for application may be reflected in a table to domain mappings interface 1916 [0206];
The user may edit the variable mapping (second level) and/or apply metadata or other information (i.e, additional factors) to the mapping using an interface such as the one depicted in FIG. 20 [207];
FIG. 19C depicts a mapping review interface 1912 showing the mappings generated by the auto- or smart-mapping procedures. A checkbox 1914 allows a user to apply or ignore the recommended mapping. Those mappings that are selected for application may be reflected in a table to domain mappings interface 1916 [0206];
The publication interface of FIG. 25A allows a user to select a newly-generated mapping rule 2502 and to publish the mapping rule to a selected mapping library 2504 [0209].
a pseudo code as The system may also allow a user to specify pseudo-code 2010.  This pseudocode 2010 may be incorporated into the generated scripts or program files ([0207 and 0210]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Juneja’s teaching would have allowed Tucker’s to facilitate the communications between user computing devices and the one or more servers and automate the source code to be executed in a target environment.

Regarding claims 2 and 11, Tucker further teaches wherein the computer server is further configured to perform the step of: formatting, via the computer server, the extracted one or more datasets as An example of the above "mapping" process is the mapping of street addresses. The client may store addresses in multiple data fields in the legacy database system 

Regarding claims 3 and 12, Tucker does not explicitly teach wherein the one or more recommended factors are confirmed by the user via the interactive user interface.
Juneja; however, teaches wherein the one or more recommended factors are confirmed by the user via the interactive user interface as As shown in FIG. 22B, the confirmation interface may display the domain 2206 (e.g., table or data set name) of the source variable, and a target domain 2208 from the standard to which the domain 2206 should be mapped. Further, the interface displays a name of the source variable, and a suggested mapping 2212. Assuming a mapping rule was identified, the rule to be applied may be reflected in the suggested mapping field 2212 (see, e.g., FIG. 23) When multiple options are determined to be possible, a checkbox may allow a user to select one of the possible mappings to be applied. The interface may further include a description 2312 summarizing the mapping rule to be applied ([0219 and 206]).
Juneja’s teaching would have allowed Tucker’s to facilitate accurately mapping source attributes to target attributes by displaying the suggested fields and allowing the user to select the possible mappings to be applied.

Regarding claims 4 and 13, Tucker does not explicitly teach wherein the algorithm comprises one or more of: a decision tree algorithm, a regression algorithm, and a Gaussian algorithm.
Juneja; however, teaches wherein the algorithm comprises one or more of: a decision tree algorithm, a regression algorithm, and a Gaussian algorithm as Examples of machine-learning models can include (i) neural networks; 
(ii) decision trees, such as classification trees and regression trees ([0143 and 0180]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Juneja’s teaching would have allowed Tucker’s to assist in generating models to perform various tasks by training machine learning models.

Regarding claims 7 and 16, Tucker further teaches automatically executed in the target system as Finally, in Phase 4 (P4), the created migration script (26) is executed thereby migrating data from the replication database (14) to the enterprise database (20)[0042].
Tucker does not explicitly teach wherein the pseudo code is displayed on the interface user interface.
Juneja; however, teaches wherein the pseudo code is displayed on the interface user interface as FIG. 25B depicts a summary interface showing the mapping rules applied by a given library. The interface may summarize, for example, the table or data set 2506 from which the source variable was read, the name 2508 of the source variable, the domain 2510 to which the table-dataset 2506 has been mapped, the name of the target variable 2512 from the standard to which the source variable is mapped, a description 2514 of the mapping, and the pseudo code from the mapping (see, e.g., FIG. 20) [0210].

Regarding claims 8 and 17, Tucker further teaches wherein the one or more correlated features represent an impact on the target attribute as For example, a person's last name may be stored in a 20 byte character string in the legacy database (12). It is reasonable, then, for the "last name" attribute (24) of the Person business object (22) to be defined as a 20 byte character string. However, the design of the business objects is a mutable model of the current understanding of the target data requirements as explicated by clients, systems analysts, and data analysts. It may be determined later in the migration process that it would be more .

Regarding claim 10, the claim recites a method with similar limitations as claim 1 and as such rejected under the same rationale as noted above for claim 1. 

Claims 5, 6, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker; David (“Tucker”) US 20150242397 A1 in view of Juneja; Sandeep Rajendra et al. (“Juneja”) US 20180285391 A1 as applied to claims 1 and 10 and further in view of Song; Xinying et al. (“Song”) US 20120124086 A1.

Regarding claims 5 and 14, Tucker and Juneja do not explicitly teach wherein the pseudo code comprises a descriptive logical tree path.
Song; however, teaches wherein the pseudo code comprises a descriptive logical tree path as DETERMINEBOUNDARY (p, a1 ...  am)([0048, Table 1, line 5]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Song’s teaching would have allowed Tucker-Juneja’s to ascertain the location of the data need to be extracted and processed.

Regarding claims 6 and 15, Tucker and Juneja do not explicitly teach wherein the pseudo code comprises a series of IF THEN statements.
Song; however, teaches wherein the pseudo code comprises a series of IF THEN statements as if p is not NULL then ([0051, Table 2, line 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Song’s teaching would have allowed Tucker-Juneja’s to provide a means to include desired conditions to be applied in the pseudo code to generate a script or program to be executed in a target environment.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker; David (“Tucker”) US 20150242397 A1 in view of Juneja; Sandeep Rajendra et al. (“Juneja”) US 20180285391 A1 as applied to claims 1 and 10 further in view of Malak; Michael et al. (“Malak”) US 20180341839 A1.

Regarding claims 9 and 18, Tucker and Juneja do not explicitly teach wherein the input comprises hyper-parameters.
Malak; however, teaches wherein the input comprises hyper-parameters as A number of columns of vectors can be a machine learning model hyperparameter and a machine learning model can be modified based on one or more hyperparameter values [0179].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Malak’s teaching would have allowed Tucker-Juneja’s to provide a means for .

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive.

The Applicant argued that neither of the cited references, either alone or in combination disclose Applicant’s amended claim.

In response to the preceding arguments, Examiner respectfully submits that Tucker and Juneja in combination teaches the newly amended limitations as clearly explained from the above rejection.  
Tucker is directed to migrating legacy database systems to modern databases. The system associating each of the fields of the legacy database to the target business object. The data is transformed where needed and the transformed data is loaded into the target enterprise database system. 
Juneja is drawn to mapping raw data sources to a standard. The mapping rules may be accessed when predicting the selected new variables should be mapped to the specified variable name in the domain. The system also constructs machine-learning models by iteratively supplying data to a machine-learning model to enable the model to identify patterns related to the input data or to identify relationships between the input data and output data and make recommendations for variable names and mappings.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LESLIE WONG/Primary Examiner, Art Unit 2164